 Case 8:17-cv-01898-CJC-GJS Document 183 Filed 12/26/18 Page 1 of 3 Page ID #:3003




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   WILLIAM C. PEACHEY
 3   Director, District Court Section
     KATHLEEN A. CONNOLLY
 4   Senior Litigation Counsel
 5   TROY D. LIGGETT
 6   Trial Attorney
     District Court Section
 7   Office of Immigration Litigation
 8   Civil Division
     U.S. Department of Justice
 9   P.O. Box 868, Ben Franklin Station
10   Washington, DC 20044
     (202) 532-4765; (202) 305-7000 (fax)
11
     troy.liggett@usdoj.gov
12   JOSEPH F. CARILLI, JR.
13   Trial Attorney
     JULIAN M. KURZ
14   Trial Attorney
15
     Counsel for Respondents
16
17                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
18
19    NAK KIM CHHOEUN, et al.,              Case No. 8:17-cv-01898-CJC (GJSx)

20                      Petitioners,        RESPONDENTS’ UNOPPOSED
                                            EX PARTE APPLICATION TO
21                                          STAY DEADLINES DUE TO
            v.
22                                          LAPSE IN APPROPRIATION;
      DAVID MARIN, Field Office Director,
23                                            PROPOSED ORDER
      Los Angeles Field Office, United States
24    Immigration and Customs Enforcement;
25    et al.,
26                      Respondents.
27
28
 Case 8:17-cv-01898-CJC-GJS Document 183 Filed 12/26/18 Page 2 of 3 Page ID #:3004




 1         Respondents, by and through undersigned counsel, request a stay of three
 2   upcoming case deadlines due to a lapse in appropriations. At midnight on
 3   December 21, 2018, the appropriations act that had been funding the Department
 4   of Justice (“Department”) expired and appropriations to the Department lapsed.
 5   The same is true for several other Executive agencies, including the federal
 6   Respondents. The Department does not know when funding will be restored by
 7   Congress.
 8         Absent an appropriation, Department of Justice attorneys and employees of
 9   the federal Respondents are prohibited from working, even on a voluntary basis,
10   except in very limited circumstances, including “emergencies involving the safety
11   of human life or the protection of property.” 31 U.S.C. § 1342.
12         Undersigned counsel for the Department of Justice therefore requests a stay
13   of the following case briefing deadlines until Congress has restored appropriations
14   to the Department:
15         1. Respondents’ discovery status report due on December 31, 2018, see
16            ECF No. 178; 1
17         2. Respondents’ objections to the Magistrate Judge’s December 14, 2018
18            Order, ECF No. 178, due on December 31, 2018, see Fed. R. Civ. P.
19            72(a); Local Rule 72-2.1; 2 and,
20         3. The parties’ Federal Rule of Civil Procedure 26(f) report due on January
21            3, 2019, see ECF No. 165.
22
     1
23     The parties agreed to file a stipulation requesting to move this deadline to January
     4, 2019, as they continue negotiations on the discovery requests subject to the
24
     Court’s December 14, 2018 Order, ECF No. 178, but were not able to file the
25   stipulation before the Department’s appropriation expired.
26   2
       Respondents have not determined whether Respondents will file objections. The
27   parties also agreed to file a stipulation requesting to move this deadline to January
     4, 2018, as they continue discussions on the December 14, 2018 Order, but were
28   not able to file the stipulation before the Department’s appropriation expired.

                                                 2
 Case 8:17-cv-01898-CJC-GJS Document 183 Filed 12/26/18 Page 3 of 3 Page ID #:3005




 1          If this request for a stay is granted, undersigned counsel will notify the Court
 2   as soon as Congress has appropriated funds for the Department. The Government
 3   will request that, at that point, all current deadlines for the parties be extended
 4   commensurate with the duration of the lapse in appropriations.
 5          Pursuant to Local Rule 7-19, this request is made following conference of
 6   counsel, which took place on December 26, 2018. Sean A. Commons (Sidley
 7   Austin LLP, 555 West Fifth Street, Suite 4000, Los Angeles, CA 90013-1010, 213-
 8   896-6000, scommons@sidley.com), counsel for Petitioners, indicated that
 9   Petitioners do not oppose this request.
10          Therefore, although we greatly regret any disruption caused to the Court and
11   the other litigants, the Government hereby moves for a stay of the three most
12   immediate upcoming deadlines until Department attorneys are permitted to resume
13   their usual civil litigation functions.
14   Dated: December 26, 2018                       Respectfully submitted,
15
16   JOSEPH H. HUNT                                 /s/ Troy D. Liggett
     Assistant Attorney General                     TROY D. LIGGETT
17   Civil Division                                 Trial Attorney
18                                                  Florida Bar No. 0086788
     WILLIAM C. PEACHEY                             District Court Section
19   Director, District Court Section               Office of Immigration Litigation
20   Office of Immigration Litigation               Civil Division
                                                    U.S. Department of Justice
21
     KATHLEEN A. CONNOLLY                           P.O. Box 868, Ben Franklin Station
22   Senior Litigation Counsel                      Washington, DC 20044
23                                                  (202) 532-4765; (202) 305-7000 (fax)
     JOSEPH F. CARILLI, JR.                         troy.liggett@usdoj.gov
24   Trial Attorney
25                                                  Counsel for Respondents
     JULIAN M. KURZ
26
     Trial Attorney
27
28


                                                3
